DETAILED ACTION
Claim Objections
Claim 11 objected to because of the following informalities:
Claim 11, line 1, “claim 7” should be changed to “claim 8”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BANSAL et al (US 2018/0308018).
As to claim 1, BANSAL et al teaches a method, executed by a transactional analytics system (paragraph [0008]...an artificial intelligence system that generate a posted transaction array based on the selected day authorizations subset), the method comprising:
receiving (paragraph [0008]...processor to: receive, from the client device) transactional data (paragraph [0036]...transaction data) of an entity (paragraph [0005]...credit card authorization requests to the acquirer bank concurrently with a consumer making a purchase) over a period of time (paragraph [0009]... the posted transaction array including a plurality of time intervals and numbers of transactions for the time intervals), the transactional data representing a plurality of transactions (paragraph [0036]...purchases transactions) of the entity;
deriving an input vector (paragraph [0073]...input vector) from the plurality of transactions;
paragraph [0131]...model generator 120) of the transactional analytics system, a score (paragraph [0131]...a feature importance score) based on the input vector derived from the plurality of transactions, the scoring module model generating the score based on the transactional data as an input (paragraph [0131]...model features based on credit card authorizations associated with a group of merchants 160);
generating, by an explanation model (paragraph [0143]...model generator 120 may evaluate whether the accuracy for the model is above an accuracy threshold) of the transactional analytics system, a weighted reason vector (paragraph [0143]...model generator 120 may assign a weighted coefficient to the model in step 922 and include the model to the set of models in step 924. The weighted coefficient may associated with the calculated accuracy) and associated top ranked reasons (paragraph [0131]...model generator 120 may assign a high importance score to a variable or feature that exhibits a high correlation with the other identified features. Alternatively, a feature with low correlation with respect to other features may be assigned a low importance score. Furthermore, in additional or alternative embodiments, the model features may be categorized based in the influence they have in the target result) based on the input vector derived from the plurality of transactions, the weighted reason vector and top ranked reasons providing a set of top contributor variables in the input vector (paragraph [0131]...a high importance score to a variable or feature that exhibits a high correlation with the other identified features) and latent features (paragraph [0131]...model features may be categorized based in the influence they have in the target result. In some embodiments, the input model features may then be used to determine a model. For example, in a decision tree input model features may be used to make node determinations) of the scoring model that explain the score (Examiner’s Note: the higher the score the higher the importance, the lower the score the lower the importance. Therefore the scores are ranked from high to low);
using the scoring model, recursively omitting selected transactions (paragraph [0103]...authorization selector 232 may use information associated with credit card authorizations to select or discard authorizations) of the plurality of transactions from the input to determine a maximal effect (paragraph [0104]...Expectation-maximization algorithm) of at least one of the plurality of transactions on the score, the weighted reason vector, and/or the associated top ranked reasons (paragraph [0143]...evaluate whether the accuracy for the model is above an accuracy threshold. In some embodiments, the accuracy threshold for the model may be automatically adjusted based on optimization objectives set for the prediction models);
generating, based on the omission of at least one of the plurality of transactions
having the maximal effect on the score, the weighted reason vector, and/or associated top ranked reason, an importance measure that is a function of a change in the score and a change in the weighted reason vector and/or the top ranked reasons (paragraph [0131]... model generator 120 may assign a high importance score to a variable or feature that exhibits a high correlation with the other identified features. Alternatively, a feature with low correlation with respect to other features may be assigned a low importance score. Furthermore, in additional or alternative embodiments, the model features may be categorized based in the influence they have in the target result);
using an importance measure and based on the at least one of the plurality of transactions, determining the at least one of the plurality of transactions that has the maximal importance measure (paragraph [0131]... model generator 120 may assign a high importance score to a variable or feature that exhibits a high correlation with the other identified features. Alternatively, a feature with low correlation with respect to other features may be assigned a low importance score. Furthermore, in additional or alternative embodiments, the model features may be categorized based in the influence they have in the target result); and 
outputting the at least one of a plurality of transactions in an output file (paragraph [0095]...Memory 510 may also store data 314 that is used by one or more programs 312) to a computer to enable review of the temporal events and transactions most responsible for paragraph [0068]...authorization aggregator 234 may be a GPU array configured to sort credit card authorizations. In some embodiments, authorization aggregator 234 may be configured to implement sorting algorithms such as, for example, radix sort. Alternatively or additionally, authorization aggregator 234 may be configured to implement a programming interface, such as Apache Spark, and execute data structures, cluster managers, and/or distributed storage systems. For example, authorization aggregator 234 may include a resilient distributed dataset that is manipulated with a standalone software framework and/or a distributed file system).

Claim 8 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANSAL et al (US 2018/0308018) in view of Chari et al (US 2016/0365794).
As to claim 2, BANSAL et al teaches a method, receiving (paragraph [0008]...processor to: receive, from the client device) transactional data (paragraph [0036]...transaction data) of an entity (paragraph [0005]...credit card authorization requests to the acquirer bank concurrently with a consumer making a purchase) over a period of time (paragraph [0009]... the posted transaction array including a plurality of time intervals and numbers of transactions for the time intervals), the transactional data representing a plurality of transactions (paragraph [0036]...purchases transactions).
BANSAL et al doesn’t explicitly show/teach that the at least one of the
plurality of transactions contributes to one or more past temporal transactions most responsible for the score and the associated reason vector and top ranked reason reported by the scoring model.
	However, Chari et al teaches at least one of the plurality of transactions (paragraph [0005]...plurality of transactions) contributes to one or more past temporal transactions (paragraph [0076]...generate transaction payment relationship graph 406 based on transaction data 402, which corresponds to financial transactions that occurred in the past) most responsible for the score and the associated reason vector and top ranked reason reported by the scoring model (paragraph [0077]... input information regarding graph features 408 into transaction scoring component 410. In parallel, illustrative embodiments identify account vertices associated with current transaction 414 in transaction payment relationship graph 406. In this example, account vertices associated with current transaction 414 are source account vertex 416 and destination account vertex 418).



As to claim 3, modified BANSAL et al teaches a method, wherein recursively omitting selected transactions (paragraph [0103]...authorization selector 232 may use information associated with credit card authorizations to select or discard authorizations) further includes generating, by the scoring model (paragrapgh [0131]... model generator 120 may assign a high importance score to a variable or feature that exhibits a high correlation with the other identified features. Alternatively, a feature with low correlation with respect to other features may be assigned a low importance score. Furthermore, in additional or alternative embodiments, the model features may be categorized based in the influence they have in the target result) of the transactional analytics system, a revised score (Chari paragraph [0060]...identify and extract features corresponding to transactions within the graph to score subsequent or current financial transactions to detect whether a particular current financial transaction is fraudulent), and by the explanation model of the transactional analytics system, a reason vector (paragraph [0143]...model generator 120 may assign a weighted coefficient to the model in step 922 and include the model to the set of models in step 924. The weighted coefficient may associated with the calculated accuracy), and ranked reasons (paragraph [0143]...evaluate whether the accuracy for the model is above an accuracy threshold. In some embodiments, the accuracy threshold for the model may be automatically adjusted based on optimization objectives set for the prediction models) based on the maximal effect (paragraph [0104]...Expectation-maximization algorithm) of the omission at least one of the plurality of transactions.

Claim 9 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim10 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Allowable Subject Matter
Claims 4 – 7 and 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122